DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                            

                                       Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the surface" in lines 20-21. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the water purifier includes: an air purification filter” renders the claim indefinite because it is unclear since the water purifier does not include the air purification filter. In other words, water purifier and air purification filter are two different things. For examination purposes, the limitation has been interpreted as “the air purifier includes: an air purification filter”.
Claim 3 recites the limitation "the surface" in line 24. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “several thermoelectric elements” in line 6, and line 17 of claim 1 are same or different. For examination purposes, it is considered as same and the line 6 of claim 4 limitation is being considered as -- “the several thermoelectric elements” --.
Claim 4 recites the limitation "the surfaces" in lines 13-15 and 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inclination direction" in line 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outer surface" in lines 10 and 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outer surfaces" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the water circulation pipe" in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the other side" in line 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bottom" in line 2. There is insufficient antecedent basis for this limitation in the claim.
                                       Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2008/0022694) in view of HUNG et al (US 2012/0073309).
In regards to claim 1, Anderson discloses an apparatus (a water producing system; Fig. 18-20) for water purifying and dehumidifying with an air purifying system (Fig. 18-20), the apparatus comprising: 
          a case (housing 424) having an inlet (an air inlet port 436; Fig. 18) on a first side (left side) and an outlet (see outlet arrows 440c on right side; Fig. 19) on a second side (right side); an air purifier (an air filter 434) installed behind the inlet (436) and purifying air (airflow 440a) flowing inside through the inlet (Fig. 19); 
         a dehumidifier (water condensation member 442) installed behind the air purifier (434) and storing condensate water by collecting water contained in air that has passed through the air purifier (434); 
         a ventilation fan (electric rotary fan 432) installed behind the dehumidifier (442), suctioning air flowing inside from the inlet, and discharging the air to the outlet (Fig. 19); and 
         a water purifier (a water filter assembly 474) purifying water stored in the dehumidifier (442), wherein the dehumidifier includes: thermoelectric element (cooling element could be thermoelectric device; par. 139 and 162);
        a cooler (cooling element 430) and condensing water (at a drainage point 484; Fig. 19) in air flowing inside through the inlet (Fig. 19) on the surface thereof; and 
        a condensate water tank (collection drip tray 452 and a first reservoir tank 490; Fig. 19) storing condensate water produced by the cooler (430). 
         Anderson does not explicitly teach the dehumidifier having several thermoelectric elements installed in a longitudinal direction; the cooler installed on first sides of the thermoelectric elements; a heat dissipater installed on second sides of the thermoelectric elements and dissipating heat.
       HUNG teaches a thermoelectric drinking apparatus (2; Figs. 2-7) wherein the dehumidifier (a thermoelectric heat pump 20 or 20e; Figs. 2 and 7) having several thermoelectric elements (thermoelectric chips 200; Figs. 1 and 7A) installed in a longitudinal direction (as can be seen in Figs. 2 and 7A); the cooler (a cooling unit 201) installed on first sides (cold sides 200c) of the thermoelectric elements (200); a heat dissipater (heating unit 202) installed on second sides (heating sides 200h) of the thermoelectric elements (200) and dissipating heat (rejecting heat; par. 35).
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus of Anderson such that the dehumidifier having several thermoelectric elements installed in a longitudinal direction; the cooler installed on first sides of the thermoelectric elements; a heat dissipater installed on second sides of the thermoelectric elements and dissipating heat as taught by HUNG in order to apply for cooling and heating via charge carrier movement without any mechanical motion (par. 4 of HUNG).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2008/0022694) in view of HUNG et al (US 2012/0073309), further in view of Roitman (US 2005/0269254).
In regards to claim 2, Anderson as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Anderson discloses wherein the water purifier (474) includes: an air purification filter (filter 434) installed behind the inlet (Fig. 18) and removing dirt in air (par. 7; Fig.18), but fails to explicitly teach an air quality measurer installed on a first side of the case and measuring the air quality of the atmosphere.  
        Roitman teaches an air and Water Purifying System (Fig. 1), wherein an air quality measurer (air quality sensors; pars. 11 and 51) installed on a first side of the case and measuring the air quality of the atmosphere.  
       It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus of Anderson with an air quality measurer installed on a first side of the case and measuring the air quality of the atmosphere as taught by Roitman in order to monitor the air and triggers the alarm and seals the indoors and activates the when threat is detected admit fresh outdoors air (refer to par. 4 of Roitman).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2008/0022694) in view of HUNG et al. (US 2012/0073309), further in view of Lee (KR 2017-0082774, see attached translation).
In regards to claim 3, Anderson as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Anderson discloses wherein the water purifier (474) includes: 
         a water purification filter (purification filter assembly 500 includes sediment filter 504, a zeolite filter 506, carbon block filter 508 and UF filter 510) filtering out dirt in condensate water by transferring condensate water (condensate water from tank 490) stored in the condensate water tank (490) through a condensate water transfer pump (pump 492); 
        a purified water tank (second reservoir tank 518) storing water purified through the water purification filter (500); 
        an assistant purified water tank (overflow tank 564) to which water stored in the purified water tank (518) moves (via main overflow line 562) when the water stored in the purified water tank exceeds a predetermined water level (when second reservoir 518 is overfilled), (refer to par. 176), but fails to explicitly teach a heat pipe having a first end being in contact with the inside of the assistant purified water tank and a second end being in contact with the heat dissipater, and heat from the heat dissipater is dissipated by coming in contact with the surface of the water stored in the assistant purified water tank through the heat pipe. 
          Lee teaches a thermoelectric device (Figs. 3-4), wherein a heat pipe (123) having a first end being in contact with the inside of the assistant purified water tank (a water tank 125) and a second end being in contact with the heat dissipater (a heat dissipating plate 122), (as can be seen in Figs. 3-4), and heat from the heat dissipater (122) is dissipated by coming in contact with the surface of the water stored in the assistant purified water tank (125) through the heat pipe (123), (as can be seen in Fig. 4; par. 40). 
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus of Anderson with a heat pipe having a first end being in contact with the inside of the assistant purified water tank and a second end being in contact with the heat dissipater, and heat from the heat dissipater is dissipated by coming in contact with the surface of the water stored in the assistant purified water tank through the heat pipe as taught by Lee in order to transfer heat absorbed from the plurality of heat sinks to the water tank (refer to par. 40 of Lee).

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2008/0022694) in view of HUNG et al (US 2012/0073309), further in view of Tezuka et al. (JP2000161836, see attached translation).
In regards to claim 4, Anderson as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, HUNG discloses wherein the heat dissipater (heating unit 202) includes a heat dissipation body (corresponding to heat dissipation body 20100; Figs. 3A and 7) vertically formed to have a predetermined length (as can be seen Figs. 3 and 7), several thermoelectric elements (thermoelectric chip 200; Fig. 7A) are longitudinally attached to both sides facing each other of the heat dissipation body (20100), so heat from the first sides (cold sides 200c) of the thermoelectric elements (200) is absorbed into the heat dissipation body (20100); 
          the cooler (a cooling unit 201) includes a cooling plate (corresponding to cover 2012) bent in a zigzag pattern, several cooling plates are longitudinally attached to the second sides (heating sides 200h) of the thermoelectric elements (200), so cooling heat from the second sides (heating sides 200h) of the thermoelectric elements (200) transfers to the surfaces of the cooling plate (2012), whereby water in air coming in contact with the surfaces condensates.  
          Anderson as modified fails to explicitly teach the heat dissipation is inclined at a predetermined angle toward the ventilation fan, whereby water condensing on the surfaces of the cooling plate moves in the inclination direction and drops to the condensate water tank.
         Tezuka the heat dissipation body (corresponding to radiation plate 5) is inclined at a predetermined angle toward the ventilation fan (9), whereby water condensing on the surfaces of the cooling plate (2) moves in the inclination direction and drops to the condensate water tank (corresponding to condensed water receiver 4; Fig. 4).
       It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus of Anderson such that the heat dissipation is inclined at a predetermined angle toward the ventilation fan, whereby water condensing on the surfaces of the cooling plate moves in the inclination direction and drops to the condensate water tank as taught by Tezuka in order to flow down condensation water along the surface of the cooling plate, so that the dew condensation water can be prevented from falling (refer to par. 25 of Tezuka).
In regards to claim 5, Anderson as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, HUNG discloses wherein the heat dissipation body (corresponding to heat dissipation body 20100; Figs. 3A and 7) is made of an aluminum material (as Anderson modified by Tezuka par. 12 of Tezuka), a transfer channel (cooling channel 20100; Figs. 3 and 7) through which fluid is transferred is longitudinally formed in a zigzag pattern in the heat dissipation body (as can be seen Figs. 3C and 7), and an intake hole (an inlet 20103) and a discharge hole (an outlet 20104) connected to the transfer channel (20100) are formed at both longitudinal ends of the heat dissipation body (as can be seen in Fig. 3C).  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2008/0022694) in view of HUNG et al. (US 2012/0073309) and Tezuka et al. (JP2000161836), further in view of Ohkubo et al. (US 6,477,844).
In regards to claim 6, Anderson as modified meets the claim limitations as disclosed above in the rejection of claim 5, but fails to explicitly teach the limitations of claim 6.
        HUNG further teaches wherein connection ports (ports at an inlet 20103 and an outlet 20104; Fig. 3) for coupling water circulation pipes (pipes of circulating loop 22 and circulating loop 23; Fig. 2) coming from the water purifier (the purifier of Anderson) are fastened to the intake hole and the discharge hole, respectively; 
         the connection ports each include an insert body (portion of the pipe inserted inside heat dissipation body 20100; Figs. 3A and 7) having an outer diameter (diameter of the portion of the pipe inserted inside heat dissipation body 20100) corresponding to inlets (20103) of the intake hole and the discharge hole and forcibly fitted in the intake hole and the discharge hole. 
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus of Anderson such that connection ports for coupling water circulation pipes coming from the water purifier are fastened to the intake hole and the discharge hole, respectively; the connection ports each include an insert body having an outer diameter corresponding to inlets of the intake hole and the discharge hole and forcibly fitted in the intake hole and the discharge hole in view of HUNG in order to securely place the thermoelectric chip between the cooling unit and the heating unit (refer to par. 46 of HUNG).
          Ohkubo teaches a thermoelectric device (100; Fig. 4) wherein a guide flange (109 flange) extending from the outer surface (corresponding to outer surface of connector 105) of the insert body (corresponding to connector 105) and fastened by bolts in close contact with the outer surfaces of the inlets of the intake hole and the discharge hole, and a fastening body (113) extending from the guide flange (109) and coupled to the water circulation pipe (pipes of Anderson) on the outer surface; and the insert body is formed such that the outer diameter thereof increases from an end inserted in the intake hole and the discharge hole to the other side, and an O-ring groove (groove of O-ring 111) for installing an O-ring (111) is formed on the outer surface of the insert body (105), (as can be seen in Fig. 4).  
         It would further have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus of Anderson such a guide flange extending from the outer surface of the insert body and fastened by bolts in close contact with the outer surfaces of the inlets of the intake hole and the discharge hole, and a fastening body extending from the guide flange and coupled to the water circulation pipe on the outer surface; and the insert body is formed such that the outer diameter thereof increases from an end inserted in the intake hole and the discharge hole to the other side, and an O-ring groove for installing an O-ring is formed on the outer surface of the insert body in view of Ohkubo in order to seal the gap between the pole connector and the through hole to prevent outside water from entering inside (refer to col.6, lines  60-67 of Ohkubo).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2008/0022694) in view of HUNG et al. (US 2012/0073309), further in view of Forsberg (US 6,182,453).
In regards to claim 7, Anderson as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach discloses wherein moving wheels are installed on the bottom of the case.  
         Forsberg teaches potable-water generator (Fig. 8) wherein moving wheels (four casters or rollers 41) are installed on the bottom of the case (on base of the housing 21; Fig. 8).  
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus of Anderson with moving wheels are installed on the bottom of the case as taught by Forsberg in order to provide mobility for transport (refer to col.19, lines 40-45 of Lee).

                                                     Conclusion 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/

Examiner, Art Unit 3763                                                                                                                                                                                             
/CASSEY D BAUER/Primary Examiner, Art Unit 3763